E XHIBIT 21.1 SUBSIDIARIES Cole Hersee Company – Massachusetts Hamlin Incorporated – Delaware SymCom, Inc. – South Dakota SSAC LLC – South Dakota LFUS LLC - Delaware Cole Hersee S. de R.L. de C.V. – Mexico Littelfuse, S.A. de C.V. – Mexico LF Consorcio S. De R.L. de C.V. – Mexico Productos Electromecanicos BAC, S de RL de CV – Mexico Littelfuse Mexico Distribution S de RL de Cv - Mexico Startco Engineering ULC - Canada Starco Canada LP - Canada Littelfuse da Amazonia, Ltda. – Brazil Littelfuse Holding Ltd. - Ireland Accel AB – Sweden Accel Elektronika UAB – Lithuania Hamlin RO S.r.l. - Romania Selco A/S - Denmark Littelfuse, B.V. – Netherlands Littelfuse Holding, BV – Netherlands Littelfuse Netherlands CV - Netherlands Littelfuse Holding II BV - Netherlands Littelfuse Holding III BV - Netherlands Littelfuse Holding IV BV - Netherlands Hamlin Electronics Europe Limited – United Kingdom Littelfuse GmbH – Germany Littelfuse Holding GmbH – Germany LF Europe GmbH – Germany H.I. Verwaltungs GmbH – Germany Hamlin Electronics GmbH - Germany Littelfuse Concord Semiconductor, Inc. – Taiwan Littelfuse Semiconductor (Wuxi) Company – China Dongguan Littelfuse Electronics Co., Ltd. – China Suzhou Littelfuse OVS Ltd. – China Hamlin Electronics (Suzhou) Co., Ltd. - China Littelfuse Far East Pte. Ltd. – Singapore Littelfuse HK Limited – Hong Kong Hamlin Asia Pacific Limited – Hong Kong Rapid Electronics Limited – Hong Kong Littelfuse KK – Japan Littelfuse Phils, Inc. – Philippines Littelfuse Triad, Inc. – Korea
